Citation Nr: 1507889	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-03 001	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizophrenia, claimed as secondary to service-connected bilateral pes planus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.

4.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected bilateral pes planus.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has recharacterized the issue of service connection for bipolar disorder as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and schizoattentive disorder, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for an acquired psychiatric disorder, bilateral hip conditions, bilateral knee conditions, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by disability equating to marked pronation, tenderness of plantar surfaces of the feet, and inward displacement of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's bilateral pes planus resulted in a disability level and symptomatology not contemplated by the rating schedule.  

3.  In a June 1990 decision, the Board denied the Veteran's appeal as to entitlement to service connection for a right knee disorder.  

4.  Evidence added to the record since the June 1990 Board decision is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for bilateral pes planus on an extraschedular basis have not been met. 38 C.F.R. §§ 3.321(b) (1), 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for reopening a claim of entitlement to service connection for left knee disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2010.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in July 2010 and May 2012.  Those opinions describe the Veteran's disabilities, take into consideration the relevant history, and provide adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. New and Material Evidence

The Board previously denied a claim of entitlement to service connection for a right knee disorder in June 1990. 

Unless the Chairman of the Board orders reconsideration, a Board decision is final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100(a) (2014). Except as is provided at 38 U.S.C.A. § 5108, when a claim is denied by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  The June 1990 Board decision is therefore final.

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  New evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In May 2012, the Veteran underwent a VA examination with regard to his claim of entitlement to service connection for a right knee disorder.  That examination report includes a medical opinion as to whether his claimed disorder is related to his service-connected bilateral pes planus.  The opinion was not adequate because the examiner failed to provide an opinion with regard to whether the Veteran's pes planus aggravated any existing right knee condition beyond its natural progression.  Nonetheless, given that the opinion would trigger VA's duty to assist if the claim were reopened, the Board concludes that the May 2012 examination report constituted new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder. See Shade v. Shinseki, supra.

	(CONTINUED ON NEXT PAGE)
III. Increased Rating

The Veteran seeks entitlement to a rating higher than 50 percent for his bilateral pes planus. The Veteran is currently receiving the maximum scheduler disability rating available for his pes planus, thus, a higher rating is only available on an extraschedular basis. In this regard, the Veteran asserts that his foot disorder is very painful and interferes with his ability to be employed.  

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b) (1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is only service-connected for bilateral pes planus, thus, the provisions of Johnson are not applicable, as there are no additional service-connected conditions to consider.
 
The Veteran's bilateral pes planus is rated at 50 percent disabling under Diagnostic Code 5276.  A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  VA afforded the Veteran an examination to assess the current level of disability of the Veteran's bilateral pes planus in May 2012.  Examination revealed bilateral foot pain, calluses, and outer-heel wear.  The examiner indicated that arch supports or orthotics did not relieve symptoms.  He denied pain on manipulation, swelling on use, extreme tenderness of plantar surfaces of both feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of both feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation. 

Another VA examination of record from July 2010 revealed bilateral tenderness, but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was tenderness on palpation, normal Achilles tendon alignment, a severe degree of valgus, and forefoot/midfoot mal-alignment of both feet.  

Based on the evidence of record, there is no indication that the schedular rating criteria are inadequate to rate the Veteran's bilateral pes planus at any time during the appeal period.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  The Veteran's bilateral pes planus has consistently been rated at 50 percent disabling since October 1984.  The Veteran reported being employed up to August 2003.  This is unfavorable evidence that there was marked interference with employment due to the disability, as the symptoms have been constant, and there was no interference with his employment for almost 20 years.  Moreover, the scheduler ratings are designed to compensate for average impairment in earning capacity, and nothing in the record demonstrates that the Veteran's pes planus has markedly interfered with his employment beyond the compensation contemplated in the schedular rating.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that entitlement to an increased rating on an extraschedular basis is denied.

ORDER

Entitlement to a rating higher than 50 percent for bilateral pes planus, on an extraschedular basis, is denied.  

The claim of entitlement to service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for bilateral hip and knee conditions, an acquired psychiatric condition, and TDIU.  

VA afforded the Veteran a mental health examination in June 2012.  After providing an Axis I diagnosis of schizoaffective disorder, bipolar type, currently depressed, the examiner opined that the Veteran's "Flat Foot did not cause the current psychiatric conditions of Schizoaffective Disorder which is currently presenting in depressed moods."  In a November 2012 addendum opinion, the examiner again opined that the "foot condition is NOT the cause" of the Veteran's psychiatric disorder.  As correctly indicated by the Veteran's representative in a December 2014 Informal Hearing Presentation, this opinion is inadequate because the examiner did not address the question of whether the Veteran's service-connected bilateral pes planus aggravated any psychiatric condition.
 
Additionally, the issues of bilateral hip and bilateral knee conditions were addressed in the May 2012 VA examination.  Just as with the psychiatric disorder opinion, the examiner failed to address whether any of these disabilities were aggravated by the Veteran's service-connected bilateral pes planus.  A remand is necessary so that VA can provide adequate examinations and opinions for these issues.  

The claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  Of record is a letter dated August 2010 in which the SSA provided information on the Veteran's estimated Supplemental Security Income (SSI) and earnings record.  These records are potentially relevant to the Veteran's claims, particularly his TDIU claim, and on remand, the AOJ must attempt to obtain any relevant records associated with any claim for disability benefits or SSI benefits administered by the SSA and associate any obtained records with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability benefits from the SSA regardless of whether the claim was granted.  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply and associate such reply with the claims file.

Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  

2.  After any obtained records are associated with the claims file, ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed. 

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  

(a)  Schedule the Veteran for an appropriate VA examination for the claimed orthopedic conditions of left and right hip disabilities and left and right knee disabilities.  The examiner should:

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral pes planus caused a left or right hip disorder.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral pes planus aggravated (permanently worsened beyond the natural progression) any current left or right hip disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral pes planus caused a left or right knee disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected bilateral pes planus aggravated (permanently worsened beyond the natural progression) any left or right knee disorder 

The examiner is asked to review the opinions provided in the May 2012 reports and the Board's discussion in this Remand as to the inadequacy in those opinions.  

(b)  Schedule the Veteran for an appropriate VA examination for the claimed psychiatric disorder.  The examiner should:

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral pes planus caused a psychiatric disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected bilateral pes planus aggravated (permanently worsened beyond the natural progression) any diagnosed psychiatric disorder. 

(c) An appropriate VA examination, to be conducted if possible, by a vocational rehabilitation specialist, with respect to the Veteran's TDIU claim. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disability(ies), alone or in the aggregate, impact his occupational functioning, i.e., render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history. All findings and conclusions should be set forth in a report, accompanied by a rationale.

3.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


